Exhibit 25 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK TRUSTNATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 41-1973763 I.R.S. Employer Identification No. 300 East Delaware Avenue, 8th Floor Wilmington, Delaware (Address of principal executive offices) (Zip Code) K. Wendy Kumar U.S. Bank Trust National Association 100Wall Street, Suite 1600 New York, NY10005 (212) 361-2535 (Name, address and telephone number of agent for service) Caterpillar Financial Services Corporation (Issuer with respect to the Securities) Delaware 37-1105865 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2120 West End Avenue Nashville, TN 37203-0001 (Address of Principal Executive Offices) (Zip Code) Debt Securities (Title of the Indenture Securities) FORM T-1 Item 1.
